Citation Nr: 0114246
Decision Date: 05/21/01	Archive Date: 07/18/01

DOCKET NO. 95-33 909               DATE MAY 21, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to a permanent and total disability rating for the
purpose of pension benefits. 

REPRESENTATION 

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL 

Appellant and P. H.

ATTORNEY FOR THE BOARD 

C. S. Freret, Counsel

REMAND

The appellant had active military service from April 1973 to
November 1974. He claims that his disabilities prevent him from
obtaining and maintaining substantially gainful employment. His
appeal initially came before the Board of Veterans' Appeals (Board)
from a May 1994 rating decision by the Department of Veterans
Affairs (VA) Montgomery, Alabama, Regional Office (RO). It was
remanded twice, in May 1997 and in October 1999, for procedural and
evidentiary development.

In its October 1999 remand, the Board requested that the RO
consider the appellant's low back disability, manifested by
degenerative arthritis and limitation of motion in the lumbar
spine, in assessing his overall physical condition. However, the
record does not show that RO either rated the appellant's low back
disability or considered it in evaluating whether he was unable to
obtain or maintain substantially gainful employment.

The United States Court of Appeals for Veterans Claims (Court) has
held that where remand orders of the Board are not complied with,
the Board itself errs in failing to insure compliance. Stegall v.
West, 11 Vet. App. 268 (1998). In this case, the Board finds that
the RO did not fully comply with the Board's October 1999 remand
because it failed to rate and consider the appellant's low back
disability.

The Board notes that there has been a significant change in the law
during the pendency of this appeal. On November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be
codified as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107).
Among other things, this law redefined the obligations of VA with
respect to the duty to assist. This change in the law is applicable
to all claims filed on or after the date of enactment of the VCAA,
or filed before the date of enactment and not yet final as of that
date. VCAA, supra. See also Karnas v. Derwinski, 1 Vet. App. 308
(1991).

- 2 -

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. See VCAA,
supra. In addition, because the RO has not yet considered whether
any additional notification or development action is required under
the VCAA, it would be potentially prejudicial to the appellant if
the Board were to proceed to issue a decision at this time. See
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No.
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). A
remand is also in order for the purpose of obtaining additional
medical evidence and insuring that the appellant receives his
procedural due process rights and fair process rights.

Accordingly, the claim must be remanded for the following actions:

1. The RO should arrange to have the appellant undergo a spine
examination for the purpose of determining the severity of his low
back disability. The claims file and a copy of this remand must be
made available to the examiner. He should be requested to express
an opinion as to the degree of disability associated with the
appellant's low back disability. The examiner should provide
complete rationale for all conclusions reached. When this has been
completed, the RO should assign a disability rating for any back
disorder.

2. This remand constitutes notice to the appellant of the
provisions pertaining to failure to report for scheduled
examinations under 38 C.F.R. 3.655, which hold that (1) [w]hen
entitlement or continued entitlement to a benefit cannot be
established or confirmed without a current VA examination or
reexamination and a claimant, without good cause, fails to report
for such examination, or reexamination, action shall be taken in
accordance with paragraph (b) or (c) of this section as
appropriate. Examples of good cause include, but are not limited
to, the illness or hospitalization of the claimant, death of an
immediate family member, etc. For purposes of this section,

3 -

the terms examination and reexamination include periods of hospital
observation when required by VA (38 C.F.R. 3.655(a)); and [w]hen a
claimant fails to report for an examination scheduled in
conjunction with an original compensation claim, the claim shall be
rated based on the evidence of record. When the examination was
scheduled in conjunction with any other original claim, a reopened
claim for a benefit which was previously disallowed, or a claim for
increase, the claim shall be denied (38 C.F.R. 3.655(b)).

3. The RO must review the claims file and ensure that all
notification and development action required by the VCAA is
completed. In particular, the RO should ensure that the new
notification requirements and development procedures contained in
sections 3 and 4 of the Act are fully complied with and satisfied.
For further guidance on the processing of this case in light of the
changes in the law, the RO should refer to any pertinent formal or
informal guidance that is subsequently provided by the Department,
including, among others things, final regulations and General
Counsel precedent opinions. Any binding and pertinent court
decisions that are subsequently issued also should be considered.

The Board expresses its appreciation in advance to the RO for its
assistance in developing the requested evidence and trusts that
this development will be attended to in an expeditious manner as
mandated by the Veterans' Benefits Improvements Act of 1994, Pub.
L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101
(West Supp. 1998) (Historical and Statutory Notes) and VBA's
Adjudication Procedure Manual, M21-1, Part IV.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 4 -

After the above requested actions have been completed, the RO
should review the appellant's claim. If the benefit sought on
appeal remain denied, the appellant and his representative should
be furnished a Supplemental Statement of the Case and afforded the
appropriate period of time to respond. Thereafter, the case should
be returned to the Board for further appellate consideration.

The purpose of this REMAND is to obtain addition medical evidence
and to ensure that the appellant receives his due process and fair
process rights. No opinion, either legal or factual, is intimated
by this REMAND as to the merits of the appellant's claim. No
additional action is required by the appellant until he receives,
further notification from VA.

M. W. GREENSTREET
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

5 - 



